                                                                             Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION


TYRON LEROY CADY,
              Plaintiff,
v.                                                  CASE NO. 5:19cv8-MCR/MJF
MOORE, et al.,
              Defendants.
                                           /

                                   O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 10, 2019. ECF No. 8. The parties have been furnished

a copy of the Report and Recommendation and have been afforded an opportunity

to file objections pursuant to Title 28, United States Code, Section 636(b)(1). I have

made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                          Page 2 of 2

      2.     This action is DISMISSED without prejudice for Plaintiff’s failure to

pay the filing fee and failure to comply with court orders.

      3.     The clerk of court shall close the case file.

      DONE AND ORDERED this 9th day of July 2019.




                                         s/ M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 5:19cv8-MCR/MJF
